Case 1:21-cv-07048-JPO Document 1 Filed 08/20/21 Page 1 of

See f P a
ou § Sy _ yp:
FS 3 Po Fl
‘i eno
tg i a —

19

       

 

 

 

UNITED STATES DiSTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PHILLIP A. VAUGHN

 

 

 

Write the full name of each plaintiff. CV
(Include case number if one has been
assigned)
-against-

Do you want a jury trial?

NEW YORK CITY TRANSIT AUTHORITY
ilYes i No

 

 

 

Write the full name of each defendant. The names listed
above must be identical to those contained in Section |.

EMPLOYMENT DISCRIMINATION COMPLAINT

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed with
the court should therefore not contain: an individual's full social security number or full birth
date; the full name of a person known to be a minor; or a complete financial account number. A
filing may include only: the last four digits of a social security number; the year of an individual’s
birth: a minor’s initials; and the last four digits of a financial account number. See Federal Rule
of Civil Procedure 5.2.

 

 

 

Rev. 3/24/17
Case 1:21-cv-07048-JPO Document1 Filed 08/20/21 Page 2 of 19

1, PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

PHILLIP A VAUGHN

 

First Name Middle Initial Last Name

370 BUSHWICK AVE APT 10-H

 

 

 

 

Street Address

BROOKLYN NY 11206
County, City State Zip Code
347-749-9597 vaughnnavy@nyc.rr.com
Telephone Number Email Address (if available)

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. (Proper defendants under employment discrimination statutes are usually employers,
labor organizations, or employment agencies.) Attach additional pages if needed.

Defendant 1:

 

Name
NEW YORK CITY TRANSIT AUTHORITY

 

Address where defendant may be served

130 LIVINGTSTON ST NY 11201

 

County, City State Zip Code

Defendant?: “FRANSPORFWORKERS UMONLOGAE T86-py

 

Name

LLCLOOR. PV
TOSSA

 

 

Address where defendant may be served

BROOKLYN, NY _p/

 

 

 

County, City State Zip Code

Page 2
Case 1:21-cv-07048-JPO Document1 Filed 08/20/21 Page 3 of 19

Defendant 3:

 

Name

 

Address where defendant may be served

 

County, City State Zip Code

Il. PLACE OF EMPLOYMENT

The address at which I was employed or sought employment by the defendant(s) is:
New York City Transit Authority

 

 

 

Name
370 Bushwick AVE

Address

130 Livingston Street NY 11201
County, City State Zip Code

ill. CAUSE OF ACTION

A. Federal Claims

This employment discrimination lawsuit is brought under (check only the options below
that apply in your case):

Xl Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, for
employment discrimination on the basis of race, color, religion, sex, or national
origin

The defendant discriminated against me because of my (check only those that

apply and explain):

[] race:

 

color:

 

 

Sex?

 

[J
C1 religion:
O
OJ

national origin:

 

Page 3
Case 1:21-cv-07048-JPO Document1 Filed 08/20/21 Page 4 of 19

1] 42U.S.C. § 1981, for intentional employment discrimination on the basis of race

My race is:

 

(] Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 to 634, for
employment discrimination on the basis of age (40 or older)

I was born in the year:

L] Rehabilitation Act of 1973, 29 U.S.C. §§ 761 to 796, for employment
discrimination on the basis of a disability by an employer that constitutes a
program or activity receiving federal financial assistance

My disability or perceived disability is:

 

(1 Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 to 12213, for
employment discrimination on the basis of a disability

My disability or perceived disability is:

 

(1 Family and Medical Leave Act of 1993, 29 U.S.C. 8§ 2601 to 2654, for
employment discrimination on the basis of leave for qualified medical or family
reasons

B. Other Claims
In addition to my federal claims listed above, I assert claims under:

1 New York State Human Rights Law, N.Y. Exec. Law §§ 290 to 297, for
employment discrimination on the basis of age, race, creed, color, national
origin, sexual orientation, military status, sex, disability, predisposing genetic
characteristics, marital status

11 New York City Human Rights Law, N.Y. City Admin. Code §§ 8-101 to 131, for
employment discrimination on the basis of actual or perceived age, race, creed,
color, national origin, gender, disability, marital status, partnership status,
sexual orientation, alienage, citizenship status

[1 Other (may include other relevant federal, state, city, or county law):

 

Page 4
Case 1:21-cv-07048-JPO Document1 Filed 08/20/21 Page 5 of 19

IV. STATEMENT OF CLAIM

A. Adverse Employment Action

‘The defendant or defendants in this case took the following adverse employment
actions against me (check only those that apply):

"] did not hire me
terminated my employment

xi

C did not promote me

1 did not accommodate my disability
CO

provided me with terms and conditions of employment different from those of
similar employees

kl

retaliated against me

Cc

harassed me or created a hostile work environment

C] other (specify):

 

 

B. Facts

State here the facts that support your claim. Attach additional pages if needed. You should
explain what actions defendants took (or failed to take} because of your protected
characteristic, such as your race, disability, age, or religion. Include times and locations, if

possible. State whether defendants are continuing to commit these acts against you.
PLEASE REFRENCE AFFIDAVIT 1. & EXHIBITS FOR STATE OF FACTS.

 

 

 

 

 

 

 

As additional support for your claim, you may attach any charge of discrimination that you filed
with the U.S. Equal Employment Opportunity Commission, the New York State Division of
Human Rights, the New York City Commission on Human Rights, or any other government
agency.

Page 5
Case 1:21-cv-07048-JPO Document1 Filed 08/20/21 Page 6 of 19

V. ADMINISTRATIVE PROCEDURES

For most claims under the federal employment discrimination statutes, before filing a lawsuit,
you must first file a charge with the U.S. Equal Employment Opportunity Commission (EEOC)
and receive a Notice of Right to Sue.

Did you file a charge of discrimination against the defendant(s) with the EEOC or any
other government agency?

Kl Yes (Please attach a copy of the charge to this complaint.)

 

When did you file your charge? 16G-2020-02740
LI No
Have you received a Notice of Right to Sue from the EEOC?
Yes (Please attach a copy of the Notice of Right to Sue.)
What is the date on the Notice? MAY 24, 2021
When did you receive the Notice? MAY 24, 2021

 

Li No

VI. RELIEF

The relief I want the court to order is (check only those that apply):
[] direct the defendant to hire me

direct the defendant to re-employ me

direct the defendant to promote me

direct the defendant to reasonably accommodate my religion

direct the defendant to reasonably accommodate my disability

®» O OC OO]

direct the defendant to (specify) (if you believe you are entitled to money
damages, explain that here)

BACK WAGES FROM NOVEMBER 9, 2019
BACK WAGES FROM OVERTIME SAVE AS PERSONAL AND VACATION.

OTHER WAGES THE COURT BEEM NECESSARY.

 

WAGES FOR EMOTIONAL STRESS, SUFFERING, COURT COST, AND OTHER FEES.

 

Page 6
Case 1:21-cv-07048-JPO Document1 Filed 08/20/21 Page 7 of 19

VIE PLAINTIFF'S CERTIFICATION

By signing below, I certify to the best of my knowledge, information, and belief that:

(1) the complaint is not being presented for an improper purpose (such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are
supported by existing law or by a nonfrivolous argument to change existing law; (3) the
factual contentions have evidentiary support or, if specifically so identified, will likely
have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Federal
Rule of Civil Procedure 11.

[agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an [FP application.

QO - +
Dated Plaintiff's Signature

Phy lye A Vaug hal

First Name Middle Initial Last Name

370 Buskhick AVE APT |O-H

Street Address

 

 

 

B fook hva/ NY 112046
County, City State Zip Code
34 FE TY9-Y54T VaughnnawOn. (h Con2-
Telephone Number Email Address {if available)

I have read the attached Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
Yes ONo

If you do consent to receive documents electronically, submit the completed form with your
complaint. ff you do not consent, please do not attach the form.

Page 7
Case 1:21-cv-07048-JPO Document1 Filed 08/20/21 Page 8 of 19

EEOC Form 181 (11/2020) U.S. EQuaL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Phillip Vaughn From: New York District Office
370 Bushwick Avenue, #10H 33 Whitehali Street
Brooklyn, NY 11206 5th Floor

New York, NY 10004

 

[| On behalf of person(s} aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
Holly M. Shabazz,
16G6-2020-02740 State & Local Program Manager {929} 506-5316

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC,

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely fled with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
determination about whether further investigation would establish violations of the statute. This does not mean the claims
have no merit. This determination dees not certify that the respondent is in compliance with the statutes. The EEOC
makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or iocal fair employment practices agency that investigated this charge.

AO OOOUO

Other (briefly state} Charging Party wishes to pursue matter in Federal District Court.

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.}

Title Vil, the Americans with Disabilities Act, the Genetic information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissai and of your right to sue that we will send you.
You may file a jawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

 

Equal Pay Act (EPA}: EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

Y lift Mesa May 24, 2021

 

Enciosures{s) Judy A. Keenan, (Date issued}
District Director
Gc. NEW YORK CITY TRANSIT AUTHORITY . Locksley 0. Wade, Esq.

Aitn: Legal Department
430 Livingston Street, 12th Floor
Brooklyn, NY 11201
Case 1:21-cv-07048-JPO Document1 Filed 08/20/21 Page 9 of 19

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Phillip A. Vaughn

 

Plaintiff
-Against-

New York City Transit Authority

 

Defendant
AFFIDAVIT 1
In Support of
EMPLOYMENT DISCRIMINATION COMPLAINT:
FACTS:

|, PHILLIP A. VAUGHN, was hired by New York City Transit Authority January 7, 2019.
My duties encompassed to maintain access control. | was required to check
Employee Passes Identification Cards of New York City Transit employees. During
observation | have confiscated with New York City Transit Authority, Department
of Security. My title was numerous Employee Pass Identification Passes and

photocopies with expired expiration dates. My instructions are from the following:

» Mr. Jesse DeMino , Security Manager_& Class Instructor.

z The Standard Procedure. Confiscation of Passes. EXHIBIT A.

Page 1 of 5
Case 1:21-cv-07048-JPO Document1 Filed 08/20/21 Page 10 of 19

= The Standard Procedure. Emerging from the Booth. EXHIBIT A-1

= A Letter from the President at time Mr. Andy Byford, EXHIBIT B

« A Memorandum from Mr. Robert Diehi, Sr Vice President, Of Safety and
Security Group EXHIBIT C1, C2

« Field Operations Reminder Lesson Dated September 2019. Emerging from

the Booth To Verify Authorized Access. EXHIBIT $

On June 11, 2019, | was performing my duties at Mother Clara Hale Bus Depot.
Located 721 Malcolm X Blvd, New York, 10039. At 4:56 a.m. A white male bus
operator (Shifter) Mr. Trizarry Pass No (426122) entered the bus depot with an

expired employee pass of 2016. It was confiscated and incident report initiated.

At 5:40 a.m. a Black male Bus operator Mr. Keith Barr entered the Bus Depot. Mr.
Barr had a Photocopy of an employee pass, that expired in 2015. Mr, Barr did
produce a current valid employee identification pass. The Photocopy was
confiscated, and incident report generated. Security Manager, Mr. Richman called

me at the Guard Booth, and wanted to know the following concerning Mr. Barr.

4) What statements Mr. Barr made when entering the bus depot?

2) What Mr. Barr stated when asked why he had the Photocopy?

3) What year did the photocopy expired?

Page 2 of 5
Case 1:21-cv-07048-JPO Document1 Filed 08/20/21 Page 11 of 19

4) Did Mr. Barr have a valid Employee Pass?

 

5 What year did his currant pass expire.

Mr. Richman was typing because | can hear it. It_appeared he was doing and

incident report.

On October 7, 2019 for the first time | performed my duties at Post 48-A Charleston
Bus Depot. 4700 Arthur Kill RD. Staten Island, NY 10309. Approximately 4:15 a.m. |
confiscated a photocopy expired pass of 2014 from Bus Operator Steven Schulman
Pass No. {917107} He stated twice if | do not return the pass he will call the police
on me. | did not return the pass incident report generated. Mr. Richman
reprimanded me on the phone. To the best of my knowledge his location was a 130
Livingston Street Brooklyn, New York. Mr. Richman Stated | was conducting an
Enhance Security identification Check repeatedly. | was clueless as to what he was
talking about. He further stated the pass was illegally confiscated. The bus Depots
don’t give a shit about Photocopies, and nothing is going to happen. He stated | am
not supposed to be going through people personal belongings. He continued to
inform me he is going to instruct the supervisor to go inside the depot and inform
them | was conducting an authorized security operation and that the pass was

illegally confiscated. | submitted a statement On October 8, 2019, the Subject was

Page 30f5
Case 1:21-cv-07048-JPO Document1 Filed 08/20/21 Page 12 of 19

Grievance Intent. | was informing Mr. Richman that | was going to file a grievance
against him revealing Mr. Richman is discriminating against black bus operators
from Harlem. He will process incident reports of Black Bus Operators from Harlem
with expired photocopies of employee pass identification cards and not of and not
process incident reports for white male bus operators from Staten Island with with

expired photocopies of Employee Pass Identification Cards.

Please Reference EXHIBIT E. in less then 30 days on November 7, 2019 | was
terminated. The Defendant New York City Transit Department of Security
continued with false reporting of the facts to the Department of Labor in writing
and verbally up to July 22, 2020. Continue with false reporting to New York State

of The Division of Human Rights up to September 30, 2020.

END OF STATEMENT////////LLL/LELLLLLLLLLLT ALLL LLL LLL LLL LLL LLL LL.

Page 40f5
Case 1:21-cv-07048-JPO Document1 Filed 08/20/21 Page 13 of 19

L Phillip A. Vaughn, under penalty of perjury deponent being duly sworn, say he
is familiar with all the statements contained AFFIDAVIT 1, In Support of

Employment Discrimination Complaint. Statement of these is true, to the best

of my knowledge.

Phillip A. Vaughn Sworn to before me this
(Print Name) 20 AUGUST 2021

PL oho 4 of / /
Signature Notary Pu lic

 

SUHAIL C. JORGE
Notary Public, State of New York
No. 01506376817 .
Qualified in Kings County
Commission Expires June 18, 2022.

 

Page 5of 5
Case 1:21-cv-07048-JPO Document1 Filed 08/20/21 Page 14 of 19

 

EXh

Standard Operating Procedure

 

Section: Duties & Responsibilities

 

Manual Procedure No: A-1

 

ACCESS CONTROL PROCEDURE

 

 

 

 

DATE EFFECTIVE:
01/01/04

DATE REVISED:
07/01/18

VICE PRESIDENT APPROVAL:
ROBERT DIEHL

PAGE:
4of il

 

 

 

 

 

WORK ARRIVAL
AND DEPARTURE

PERSONAL
VEHICLES AND
MOTORCYCLES

MTA/INYCT

EMPLOYEE ACCESS |

RESTRICTED MTA |
BMPLOYEE ACCESS |

DENIED ACCESS
BADGES

CONFISCATION

OF INVALID PASS

 

 

a: Will not remain on NYCT property, other than public System
areas, more than thirty (30) minutes after tour of duty.

b.. Will not enter NYCT property, other than public System areas,
except when reporting for duty or when authorized to enter-the
property by the SOC/SCC or Field TPPS/Manager on-duty.

c. Will not bring a personal vehicle or motorcycle onto NYCT
property more than thirty (30} minutes before tour, or leave a
personal vehicle or motorcycle on NYCT property after tour,
in accordance with NYCT P/I # 2.2.2, “Parking of
Employee/Non-employee Vehicles on NYCT Property”.

(2) EMPLOYEE ACCESS CONTROL PROCEDURE:

a)

b)

d)

Permit access of MTA/NYCT employees displaying the following

valid ID after verifying name, photo, and expiration date.

(1) NYCT employee MetroCard Pass (Pass).

(2} MTA Bus Company ID (only at NYCT Bus Facilities). ’

(3) MTA Office of the Inspector General ID.

Process MTA/NYCT employees displaying the following valid ID

according to visitor registration procedures.

(1) Metro-North Railroad.

(2) Long Island Railroad.

(3) Staten Island Railway. -

(4) Bridges and Tunnels.

(5) Capital Construction.

(6) Metropolitan Transportation Authority (MTA Headquarters).

Deny access of employees without a valid NYCT Pass (or MTA Bus

Company ID at NYCT Bus facilities).

(1) Display of a MTA/NYCT employee badge will not constitute
valid ID to permit property access (other than uniformed Police).

Confiscate any invalid/expired NYCT Pass and issue a receipt.

(1) Do not confiscate MTA Bus Company ID.

(2} Notify the SOC/SCC and immediate Field TPPS/Manager on-duty
(through the SOC/SCC) of any confiscated NYCT Pass.

(3) Make a Post Logbook or Memo Book entry, as appropriate, to
record any confiscated NYCT Pass including name and title of the
SOC/SCC representative notified and an issued Incident Number.
a. Submit Incident Report and confiscated NYCT Pass to the

immediate Field TPPS/Manager on-duty before end of tour.

EX

 

, Department of Security
Case 1:21-cv-07048-JPO Document1 Filed 08/20/21 Page 15 of 19

 

November 26. 2018

Dear Colleagues: |

MTA New York City Transit policy requires all employees to display their MetroCard
Employee Photo-Identification Pass to Department of Security personnel when entering a
NYC Transit location. Additionally, employees must conspicuously wear their pags at all
immes while on NYC Transit propexiy (with some limited exceptions for operational
personnel working in a shop environment). The correct display and wearing of your
Emapioyee Pass is the first step to minimize the risk of unauthorized individuals entering our
property, as weil as reducing the risk of a range of potential security concerns, including
types of workplace vislence.

As part of the Employee Pass inspection process, and in compliance with NYC Transit
Employee Rules and Regulations, Security personne: may periodically physically inspect
Employee Passes. This measure is not meant to delay or inconvenience you, but to verify
the Employee Pass holder’s name,. photo-image, signature and Employee Pass expiration
date. Random inspections should be expected and each employee must fully cooperate with
this process, .

The display of your Employee Pass in a clear plastic holder -- easily visible to coworkers and
Security personnel -- not only enhances the security of our facilities, but helps ensure your
safety, as well as your colleagues.

It is a sense of personal responsibility and cooperative teamwork that makes a difference in
the workplace. Your commitment to wearing and consistently displaying your Employee
Identification Pass is greatly appreciated,

 

ra &
NAGY OY

 
 

Date

Yo

From

Re

Case 1:21-cv-07048-JPO Document1 Filed 08/20/21 Page 16 of 19

 

C-1 Memorandum

New York City Transit

September 25, 2019

All Employees

 
  

Robert Diehl Sr. Vice President,:Safety:-and-Secnrity:Group Soa

CMPLOYEE/NON-EMPLOYEE ACCESS CONTROL PROTOCOL

\tuintaining the integrity of aecess-vontrol to NYC Transit
a. Key security fimiction. that is Wtal. te (protecting.

sroperties and facilities is
| yess, colittaciors. and
customiers, as:well as system infrastructiine ani ts. Wiile.on NYC. Transit
property or: within'a NYC Transit facility, employe jauthorized non-eniployees (with
liniited: exceptions for dpérationial personel Working in & shop aivironmént) must
always conspicuously wear their EPIC pass. Your. cooperation: in:abiding by NYC
Tyangit policy, procedure: and protdcol .in this regal d-enhances all ot safety and
‘security.

 

  
 

 

   

     
    

  

ascontrol in NYC Transit réliesomeitier the vistal preseitation of one’
issued Employee. Photg-ldentification:Car

 
  

    

  
  
  
   

  

electronic access
‘noreeiiployess ‘(hereto Colledtivelly’ Tete

continuousreentry to. NYC Transit location

   
 

 

~ONCERLOY coy Wh require
‘also-beén issuedanBPIC pass.

 

"When entering a NYC Tratisit property of facility tat is NOY equipped with an

" electronic “swipe” reader, all employees/anthorized non-employees must display their
NYC Transit issued ‘EPIC pass.and piosent itf6r clacer’ inspeetion by.2 Department of
Security representative, if/when requested. , ,

When entering a NYC Transit property orfacility that: DOES: HAVE-an electronic
“swipe” reader, e.g. entry, point turnstiles, all ernployees/authorized non-employees
nist utilize this technology. ,

At NYC Transit properties: or facilities that feature BOTH a posted Depariment of
Security representative and electronic “swipe” reader (turnstiles), NYC Transit policy
is now clarified to require all employees/authorized non-employees to always utilize
the electronic device readers. ‘

 

 
Case 1:21-cv-07048-JPO Document1 Filed 08/20/21 Page 17 of 19

EMPLOYEE / NON-EMPLOYEE ACCESS CONTROL PROTOCOL _
September 25. 2619
Page 2 of Z

 

There are Public and Non-Public areas within NYC Transit’s expansive system.

 

° Public Areas of the systemi are largely those spaces that allow the general
public to gain access and entry to use the transit system.

 

e Non-Public Areas exclude the general public and access is largely intended
for employees or authorized non-employees. Some examples of these
locations include office buildings, depots, shops. yards, storerooms, etc.

° Restricted Areas are spaces within the Public or Non-Public Areas of the
: system thai are created to exclude the general public or general employee
population. Some examples include command centers, data closets, critical
equipment rooms. Additionally, public space can be temporarily deemed a
Restricted Area. This may be done for several reasons (safety or security
incident investigation: infrastructure rehabilitation: sensitive internal
operational functions: etc.j. EPIC passes along with pre-approved access
privileges are required for entry by both employees and non-employees to
Restricted Areas.

 

NYC Transit Department of Security personnel AND ALL NYC Transit
supervisors/managers have the authority to confiscate or request that a Non-
Employee Access Pass be deactivated when he/she believes that the non-employee
should no longer have access to NYC Transit property. There is myriad of reasons
why this action should be taken (€.g., suspicious, unprofessional unsafe or illegal
behavior. intoxicated individual. expired pass, counterfeit pass, etc.). The .
Department of Security’s Command Center, as well as the supervisor or manager’s
direct report, must be notified immediately.

Please remember that security is everyone's responsibility. Ensuring that doors/gates

aré secured and that individuals seeking access to NYC Transit locations are verified,

as well as properly displaying your EPIC pass, not only enhances the security of our
' facilities, but helps ensure your safety and the safety of your colleagues.

Your commitment to closing doors, challenging visitors and a wearing your EPIC
pass is greatly appreciated.

 
Case 1:21-cv-07048-JPO Document1 Filed 08/20/21 Page 18 of 19
f exe = fas f we wa
a A 4. ; y “5 oe EE AE i € h

 

 

To See Cer ints Department
| Veuekn Pass nee GITIGG)
ne fie Vance, Intent

 

 

L Phell Ife AA, Vaughua bavie (TECH? Ustihm 3C aauSnc later
fas ad November §, 2019 To $1 Qpiaiance.ogainst
Superinie acent Freel id Manager Me qalier Rie MMOAZ
. Fass. Not (1453 He). Submission. of Ge fre forte Vanceto
Secuiney M CNG Went... | MUA i_LnSpecion (F (reneral, EEO
inert tienmet IO reabeve. sen) ieee
de 9s for the Gri CVARCED nn... |
aq “te sing kal Is@ StoTemsars To Cast and aglverse_
imag, eb my ‘fraracter wt isin ite S Cle rete IPEPATineny
al a Ma Bing Lalse® Sieinsears 7 NE Be, fief Te be Cenitesed

Pari ellie cS the é no ak Cetamand at the

 

 

 

   
  
   
 
 
  

 

 

ieteneace. whe th llhite. Miale

gasSes
ef SEx aired $ rane Slelen ESlead
‘and futtllingl 20. Pros 56 (netdeat heparts of Black
Me ie. Bugs Operatars Eran Havlens. a

End os Slate ment‘ a

 

 

 

 

APPROVES

 
21-cv-07048-JPO Document1 Filed 08/20/21 Page 19 of 19

Case 1

IBIT $

B

 

EXH

 

 

eces

ed &

thor

erging fro

 

Le

=

Bs

aS

 

EXHIBIT S

 

 

 
